DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 02/22/2022, in which, claims 1-20 remain pending in the present application with claims 1, 10, and 17 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 02/22/2022 with respect to amended claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments with respect to claim 17 have been considered but are not persuasive.
On pages 14-18, Applicant argues that “[t]he combination of Pombo and MacKenzie does not teach or suggest at least the above referenced features of claim 17. In the rejection of claim 17, the Office cites Pombo, FIG. IA and paragraph [0016] as allegedly teaching "a third image capture device coupled to the horizontal member at a position above a left eye of the user", (Office Action, pages 17 and 18). Applicant respectfully disagrees. Pombo discuses "a display arm 16 having an active display viewing device 14 can be rotatably or movably coupled to an outer side of one side portion 18b about a rotatable joint 22 along a lateral, horizontal or side axis 22a, and can provide adjustment for viewing position," (Pombo, paragraph [0016], emphasis added). Applicant respectfully asserts that an active display viewing device 14 is not and does not teach or suggest "a third image capture device" as claim 17 recites. Rather, the active display viewing device 14 of Pombo is "a viewing port, part, window or screen 14a, which the user can view images from," (Pombo, paragraph [0017]). Applicant, respectfully asserts that a display for presenting images to a user does not teach or otherwise suggest an "image capture device" at all let alone "a third image capture device," as claim 17 recites (emphasis added). 
Further, as illustrated in FIG. lA of MacKenzie reproduced below, the active display viewing device 14 is positioned on the "display arm 16". 
Applicant respectfully asserts that a display device 14 coupled to a display arm 16 does not teach or otherwise suggest "a third image capture device coupled to the horizontal member" nor that the third image capture device is "at a position above a left eye of the user," as claim 17 recites (emphasis added). Rather, in Pombo the active display device 14 is positioned "in front of one eye 9 of the user 10," (Pombo, paragraph [0016]). 
The combination of Pombo and MacKenzie also fails to teach or suggest at least "a fourth image capture device coupled to the horizontal member at a position above a right eye of the user," as claim 17 recites. In the rejection of claim 17, the Office cites Pombo, and paragraph [0019] as allegedly teaching "a fourth image capture device coupled to the horizontal member at a position above a right eye of the user", (Office Action, page 18). Applicant respectfully note that in the Office Action, the Office cites to Pombo (which Applicant agrees Pombo does recite) as reacting "the head band member 18 can have a pair of ear capture structure notches 26 ... one pair of notches 26, for example shown on the bottom, can be associated with engaging the ears 8 with the active display device 14 being in front of the left eye, and the other or opposite side of notches 26, for example shown on the top, is associated with engaging the ears 8 with the active display device 14 being in front of the right eye when flipped to be on the bottom," (Pombo, paragraph [0019] and Office Action, page 18). Initially, Applicant is unsure how a pair of ear capture structures notches 26 are related to, teach, or otherwise suggest "a fourth image capture device," as claim 17 recites (emphasis added). Further, as discussed above, the active display device 14 is "a viewing port, part, window or screen 14a, which the user can view images from," (Pombo, paragraph [0017], emphasis added) and the active display device 14 is positioned, in this case, "in front of the right eye," which also fails to teach or otherwise suggest "a fourth image capture device coupled to the horizontal member at a position above a right eye of the user," as claim 17 recites (emphasis added). 
Further, Applicant notes that in Pombo there is only a single "active display device 14," that may be positioned over the left eye or the right eye (Pombo, paragraph [0018]) and the Office is citing the same active display device 14 as teaching both "a third image capture device" and "a fourth image capture" as claim 17 recites. Applicant respectfully assert that a single active display device 14 cannot teach or otherwise suggest both the "a first image capture device" and "a second image capture device" at different positions at the same time. See Becton, "[w]here a claim lists elements separately, "the clear implication of the claim language" is that those elements are "distinct components" of the patented invention." (Becton Dickinson and Co. v. Tyco Healthcare Group, 616 F.3d 1249, 1254 (Fed. Cir. 2010), quoting Gaus v. Conair Corp., 363 F.3d 1284, 1288 (Fed. Cir. 2004 )). 
MacKenzie fails to cure the deficiencies of Pombo with respect to at least the above referenced feature of claim 17. Rather, MacKenzie is cited for allegedly teaching other features of claim 17. 
Applicant also respectfully reminds the Office that as claim 17 is original, if the Office rejects claims 17 in the next Action, the next Action must be a Non-Final (emphasis added).”
In response, Examiner respectfully disagrees. MacKenzie does discloses third and fourth cameras (see MacKenzie, paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”). The cameras are mounted on a rod which is adjustable so the third and fourth cameras can be positioned at a position above right eye and a position above left eye of user (see MacKenzie, FIG. 4 and paragraph [0032]: “In FIG. 4, an enlarged side view of an embodiment of a head-mounted motion capture camera system is shown. Mounting rod 410 is connected via a universal joint 420 to helmet 430. The universal joint includes a bracket 440, which holds the mounting rod 410 in a channel extending lengthwise through the bracket. Set screws 450 maintain pressure on the mounting rod 410 to hold it in position within the bracket 440. The bracket 440 is connected to an inner circular portion 460 of the universal joint 420. The inner circular portion 460 is positioned concentrically inside an outer circular portion 470. Outer circular portion 470 is affixed to the helmet 430 using screws 480. The outer circular portion 470 does not move with respect to the helmet and is preferably configured to affix to the helmet 430 in a singular orientation. Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”). Thus, as discussed above, MacKenzie does disclose the claimed limitations “a third image capture device coupled to the horizontal member at a position above a left eye of the user; and a fourth image capture device coupled to the horizontal member at a position above a right eye of the user”. Therefore, Applicant's arguments are not persuasive.

Claim Objections
Claim 17 is objected to because of the following informalities:
The word, “camera” is newly added but “image capture device” has not been crossed out. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “device” (or “means”, “step for”, “unit”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “device” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
first image capture device for facing inward in claim 17; 
second image capture device for facing outward in claim 17; 
third image capture device for coupling in claim 17; and 
fourth image capture device for coupling in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Dependent claims inherit the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) invocation based on its dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo (US 20140347794 A1, hereinafter referred to as “Pombo”) in view of MacKenzie (US 20100079664 A1, hereinafter referred to as “MacKenzie”), and further in view of Pomerantz et al. (US 20140160248 A1, hereinafter referred to as “Pomerantz”).
Regarding claim 1, Pombo discloses a system comprising: 
a first earpiece and a second earpiece (see Pombo, FIG. 1C and paragraph [0019]: “The head band member 18 can have a pair of ear capture structure notches 26 on both the narrow symmetrical upper or top, and lower or bottom surfaces or edges, near the ends 30 so that the two side portions 18 a and 18 b collectively have two pairs of laterally spaced apart outwardly facing edge notches 26 located on the edges of adjacent side portions 18 a and 18 b, one pair facing upwardly and one pair facing in the opposing direction downwardly”); and
a head-strap coupled between the first earpiece and the second earpiece, the head-strap configured to extend around a head of a user (see Pombo, FIG. 1C and paragraph [0019]: “The top and bottom edges or surfaces of the head band member 18 are identical and symmetrical so that the eyewear display 12 can be selectively positioned sequentially or periodically ambidextrously in a reversible or mirror image manner”). 
Regarding claim 1, Pombo discloses all the claimed limitations with the exception of a first boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece past a face plane of the user; a first adjustable mount coupled in proximity to the second end of the first boom arm, the first adjustable mount to tilt and swivel with respect to the first boom arm; a first camera coupled to the first adjustable mount, the first image capture device facing inward toward the face of the user; and a second camera, the second image capture device coupled to the head-strap above the eyes of the user and facing outward from the face of the user.
MacKenzie from the same or similar fields of endeavor discloses a first boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece past a face plane of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); 
a first adjustable mount coupled in proximity to the second end of the first boom arm, the first adjustable mount to tilt and swivel with respect to the first boom arm (see MacKenzie, FIG. 3 and paragraph [0031]: “Adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340, respectively”); and
a first camera coupled to the first adjustable mount, the first image capture device facing inward toward the face of the user (see MacKenzie, paragraph [0032]: “Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in MacKenzie with the teachings as in Pombo. The motivation for doing so would ensure the system to have the ability to use the system disclosed in MacKenzie to secure cameras to mounting rods with universally pivoting ball joints; to adjust the orientation of the mounting rods and cameras to a position that is in front of a person’s face thus including a first boom arm having a first end and a second end the first end of the first boom arm coupling to an earpiece wherein the boom arm extends outward from the first earpiece past a face plane of the user; coupling a first adjustable mount in proximity to the second end of the first boom arm wherein the first adjustable mount to tilt and swivel with respect to the first boom arm and coupling a first image capture device coupled to the first adjustable mount wherein the first image capture device facing inward toward the face of the user in order to allow the user to adjust the position of the inward-facing image capture device with respect to the face (e.g., eyes, cheeks, and forehead) of the user.
Regarding claim 1, the combination teachings of Pombo and MacKenzie discloses all the claimed limitations with the exception of a second camera, the second image capture device coupled to the head-strap above the eyes of the user and facing outward from the face of the user.
Pomerantz from the same or similar fields of endeavor discloses a second camera, the second image capture device coupled to the head-strap above the eyes of the user and facing outward from the face of the user (see Pomerantz, paragraph [0304]: “The mounting structure is configured, while the mounting structure is worn on a user's head, to remain substantially or entirely outside of a field of vision of the user so that the mounting structure and the cameras remain out of the user's eyesight and to position the at least two cameras to be substantially or entirely outside of the field of vision of the user and to be at approximately eye level of the user”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pomerantz with the teachings as in Pombo and MacKenzie. The motivation for doing so would ensure the system to have the ability to use the apparatus disclosed in Pomerantz to configured the head mount structure wherein the mounting structure is worn on a user's head, to remain substantially or entirely outside of a field of vision of the user so that the mounting structure and the cameras remain out of the user's eyesight and to position the at least two cameras to be substantially or entirely outside of the field of vision of the user and to be at approximately eye level of the user thus coupling the second image capture device to the head-strap above the eyes of the user wherein the second image capture device facing outward from the face of the user in order to align the image capture device with the eyes of the user so that adjustment can be made to align outward-facing image capture device with the user's field of view.
Regarding claim 2, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 1, further comprising: 
a second boom arm having a first end and a second end, the first end of the second boom arm coupled to the second earpiece and wherein the boom arm extends outward from the second earpiece past the face plane of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); 
a second adjustable mount coupled in proximity to the second end of the second boom arm, the second adjustable mount to tilt and swivel with respect to the second boom arm (see MacKenzie, FIG. 3 and paragraph [0031]: “Adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340, respectively”); and 
a third camera coupled to the second adjustable mount, the third camera facing inward toward the face of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); and 
wherein the first camera is configured to capture first image data associated with the left side of the face of the user and the third camera is configured to capture second image data associated with the right side of the face of the user (see MacKenzie, FIG. 3 and paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”).
The motivations for combining the references have been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 1, further comprising: 
a horizonal member coupled to the head-strap, the horizontal member positioned above a forehead region of the face of the user (see MacKenzie, paragraph [0018]: “helmet is adapted to be positioned on the head of an actor, with two mounting rods attached to either side of the helmet. The mounting rods are connected to the helmet by a universal joint and a plurality of cameras are positioned on the mounting rods”); 
a third camera coupled to the horizontal member at a position above a left eye of the user (see Pombo, FIG. 1A and paragraph [0016]: “A display arm 16 having an active display viewing device 14 can be rotatably or movably coupled to an outer side of one side portion 18 b about a rotatable joint 22 along a lateral, horizontal or side axis 22 a, and can provide adjustment for viewing position. The active display device 14 can be extended forwardly from the side portion 18 b by the display arm 16, for positioning in front of one eye 9 of the user 10, such as the left eye, as shown”); and 
wherein the second image capture device coupled to the horizontal member at a position above a right eye of the user (see Pombo, paragraph [0019]: “The head band member 18 can have a pair of ear capture structure notches … One pair of notches 26, for example shown on the bottom, can be associated with engaging the ears 8 with the active display device 14 being in front of the left eye, and the other or opposite side of notches 26, for example shown on the top, is associated with engaging the ears 8 with the active display device 14 being in front of the right eye when flipped to be on the bottom”).
The motivations for combining the references have been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 3, wherein: 
the position of the second image capture device and the position of the third image capture device with respect to the horizontal member are adjustable (see Pombo, paragraph [0016]: “A display arm 16 having an active display viewing device 14 can be rotatably or movably coupled to an outer side of one side portion 18 b about a rotatable joint 22 along a lateral, horizontal or side axis 22 a, and can provide adjustment for viewing position”); and 
a height of the horizontal member with respect to the forehead of the user is adjustable (see Pombo, paragraph [0018]: “The head band member 18 can have a height H1 in the vertical direction that is considerably greater than the thickness T1 (FIG. 4) in the lateral direction to provide strength in the vertical direction and can allow resilient bending or deflection in the outward lateral direction to adjust to different head widths”).
The motivations for combining the references have been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 1, further comprising: 
a microphone coupled proximate to the second end of the first boom arm (see Pombo, paragraph [0005]: “At least one speaker can be positioned in at least one side portion of the head band member for providing audio. An electronic port can be on at least one side portion of the head band member for providing electrical connection or communication to desired devices”); and 
a speaker coupled to the first earpiece and arranged to output audio into an ear canal of the user (see Pombo, paragraph [0017]: “Referring to FIGS. 3 and 4A-4E, speakers 28 can be positioned in the forward end 30 of one or both side portions 18 a and 18 b, in front of the ears 8 for providing the user with sound or audio”).
The motivations for combining the references have been discussed in claim 1 above.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo, MacKenzie, and Pomerantz as applied to claim 1, and further in view of McMurrough (US 20150070470 A1, hereinafter referred to as “McMurrough”).
Regarding claim 5, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above disclose all the claimed limitations with the exceptions of the system as recited in claim 3, further comprising at least one emitter coupled to the horizontal member.
McMurrough from the same or similar fields of endeavor discloses the system as recited in claim 3, further comprising at least one emitter coupled to the horizontal member (see McMurrough, FIG. 1 and paragraph [0036]: “The user's eye is illuminated with a single infrared LED 106 to provide consistent image data in various ambient lighting conditions”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McMurrough with the teachings as in Pombo, MacKenzie, and Pomerantz. The motivation for doing so would ensure the system to have the ability to use the apparatus disclosed in McMurrough to illuminate user’s face region with an infrared light to provide consistent image data thus coupling the emitter with the horizontal member in order to capture image data associated with user to determine an emotion or a user response.
Regarding claim 6, the combination teachings of Pombo, MacKenzie, Pomerantz, and McMurrough as discussed above also disclose the system as recited in claim 1, wherein the second camera is positioned relative to the system to capture first image data associated with a field of view of the user (see McMurrough, paragraph [0072]: “the eye tracking camera may be a USB camera mounted on a headset. At step 604, the method includes the step of obtaining a three-dimensional image and a two-dimensional image of the user's field of view”).
The motivations for combining the references have been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Pombo, MacKenzie, Pomerantz, and McMurrough as discussed above also disclose the system as recited in claim 1, wherein the first camera is an infrared camera and further comprising an infrared emitter, the infrared emitter coupled to the adjustable mount and configured to emit infrared light at the face of the user (see McMurrough, FIG. 1 and paragraph [0012]: “the apparatus may include an illumination source configured to illuminate the user's eye. For example, the illumination source may be an infrared light emitting diode. In some embodiments, the eye tracking camera may include an infrared pass filter”).
The motivations for combining the references have been discussed in claim 1 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pombo, MacKenzie, and Pomerantz as applied to claim 1, and further in view of Denison et al. (US 20170071495 A1, hereinafter referred to as “Denison”).
Regarding claim 8, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 1, further comprising:
cause the first camera to capture second image data associated with the eyebrow region of the face of the user, a cheek region of the face of the user, and an eye region of the face of the user (see MacKenzie, paragraph [0032]: “Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”); 
determine based at least in part on the first image data and the second image data an area of focus of the user (see Pombo, paragraph [0017]: “The active display device 14 can have a viewing port, part, window or screen 14 a, which the user can view images from”); and 
send, via the one or more communication interfaces, the area of focus to a remote system (see Pombo, paragraph [0017]: “The port 32 can allow devices such as a computer, phone, video player, etc. to be connected to the eyewear display 12 to provide images, video and audio to the user, or to allow the user or eyewear display 12 to communicate with the devices”).
The motivations for combining the references have been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above disclose all the claimed limitations with the exceptions of the system as recited in claim 1, further comprising: one or more communication interfaces; one or more processors; and computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors.
Denison from the same or similar fields of endeavor discloses the system as recited in claim 1, further comprising: 
one or more communication interfaces (see Denison, paragraph [0154]: “wired, wireless and/or optical communication”); 
one or more processors (see Denison, paragraph [0154]: “includes one or more processors”); and 
computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors (see Denison, paragraph [0155]: “includes one or more applications 1222 that are typically stored in memory 1212 and are executable by any combination of processors 1210”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Denison with the teachings as in Pombo, MacKenzie, and Pomerantz. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Denison to include network devices coupling with application via communication interface such as wired, wireless and/or optical connections and to couple processors to execute the application stored in memory thus including one or more communication interfaces; storing computer-executable instruction in computer-readable storage media and executing computer-executable instruction wot one or more processors in order to facilitate communication between one or more networks in a headset device and to execute instructions on the processors.
Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo in view of MacKenzie, and further in view of Pomerantz.
Regarding claim 10, Pombo discloses a system comprising: 
a first earpiece (see Pombo, FIG. 1A and paragraph [0016]: “top portions of the ears 8 that join to the head 10”); 
a head-strap coupled between the first earpiece, the head-strap configured to extend over and secure the system to a head of a user (see Pombo, FIG. 1A and paragraph [0016]: “The eyewear display 12 can include a head band member 18 with two side portions 18 a and 18 b, for being worn in a generally or close to horizontal or level orientation on a user's head 10”); and
a first boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the second end of the boom arm extends outward from the first earpiece past a face plane of the user (see Pombo, FIG. 1A and paragraph [0016]: “The display arm 16 can have a generally straight proximal portion 16 a for extending forwardly relative to the user's head 10, and a bent, curved or angled distal portion 16 b for extending or positioning the active display device 14 across or in front of, near or adjacent one eye 9, for viewing”).
Regarding claim 10, Pombo discloses all the claimed limitations with the exception of a first camera coupled in proximity to the second end of the first boom arm, the first camera facing inward toward the face of the user; and a first adjustable mount having a first surface and a second surface opposite the first surface, the first adjustable mount coupled to the second end of the first boom arm, the first camera couple to the first surface and the first adjustable mount to adjust a roll, pitch, or yaw of the first camera; and a second camera coupled to the second surface of the adjustable mount and facing outward from the face of the user in an opposing direction to the first camera.
MacKenzie from the same or similar fields of endeavor discloses a first camera coupled in proximity to the second end of the first boom arm, the first camera facing inward toward the face of the user (see MacKenzie, paragraph [0032]: “Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”); and 
a first adjustable mount having a first surface and a second surface opposite the first surface, the first adjustable mount coupled to the second end of the first boom arm (see MacKenzie, paragraph [0017]: “the mounting bracket includes two mounting rods attached to the helmet. In many embodiments, the two mounting rods are attached on opposite sides of the helmet. In some preferred embodiments, each mounting rod has two cameras mounted on the rod”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in MacKenzie with the teachings as in Pombo. The motivation for doing so would ensure the system to have the ability to use the system disclosed in MacKenzie to secure cameras to mounting rods with universally pivoting ball joints; to adjust the orientation of the mounting rods and cameras to a position that is in front of a person’s face thus including a first boom arm having a first end and a second end the first end of the first boom arm coupling to an earpiece wherein the boom arm extends outward from the first earpiece past a face plane of the user; coupling a first adjustable mount in proximity to the second end of the first boom arm wherein the first adjustable mount to tilt and swivel with respect to the first boom arm and coupling a first image capture device coupled to the first adjustable mount wherein the first image capture device facing inward toward the face of the user in order to allow the user to adjust the position of the inward-facing image capture device with respect to the face (e.g., eyes, cheeks, and forehead) of the user.
Regarding claim 10, the combination teachings of Pombo and MacKenzie discloses all the claimed limitations with the exception of the first camera couple to the first surface and the first adjustable mount to adjust a roll, pitch, or yaw of the first camera; and a second camera coupled to the second surface of the adjustable mount and facing outward from the face of the user in an opposing direction to the first camera.
Pomerantz from the same or similar fields of endeavor discloses the first camera couple to the first surface and the first adjustable mount to adjust a roll, pitch, or yaw of the first camera (see Pomerantz, paragraph [0331]: “the NANDeye software may automatically calculate a correction vector, correcting the roll, pitch and yaw angles of the NANDeye to match the user's point of view. In image C 1408 of FIG. 14, the NANDeye and the user are aligned via a pivot correction offset vector 1410 and a pivot correction angle 1412, and the user can point objects to the NANDeye by just looking at them”); and
a second camera coupled to the second surface of the adjustable mount and facing outward from the face of the user in an opposing direction to the first camera (see Pomerantz, paragraph [0331]: “The apparatus may include a mechanical adjustment mechanism coupled to the chassis and configured to change a first tilt of the first camera in a first direction and to concurrently change a second tilt of the second camera in a second direction opposite to the first direction”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pomerantz with the teachings as in Pombo and MacKenzie. The motivation for doing so would ensure the system to have the ability to use the apparatus disclosed in Pomerantz to calculate a correction vector, correcting the roll, pitch and yaw angles of the NANDeye to match the user's point of view and to include a mechanical adjustment mechanism coupled to the chassis and configured to change a first tilt of the first camera in a first direction and to concurrently change a second tilt of the second camera in a second direction opposite to the first direction thus coupling the first camera and the first adjustable mount to adjust a roll, pitch, or yaw of the first camera and coupling the second camera with the adjustable mount and facing outward from the face of the user in an opposing direction to the first camera in order to allow for adjusting a roll, pitch, and yaw of the inward-facing image capture device therefore assisting user to determining a desired field of view of the user.
Regarding claim 13, the combination teachings of Pombo, MacKenzie, and  Pomerantz as discussed above also disclose the system as recited in claim 10, further comprising: 
a horizonal member coupled to the head-strap, the horizontal member positioned above a forehead region of the face of the user (see MacKenzie, paragraph [0018]: “helmet is adapted to be positioned on the head of an actor, with two mounting rods attached to either side of the helmet. The mounting rods are connected to the helmet by a universal joint and a plurality of cameras are positioned on the mounting rods”), the second camera coupled to the horizontal member at a position above a left eye of the user (see Pombo, FIG. 1A and paragraph [0016]: “A display arm 16 having an active display viewing device 14 can be rotatably or movably coupled to an outer side of one side portion 18 b about a rotatable joint 22 along a lateral, horizontal or side axis 22 a, and can provide adjustment for viewing position. The active display device 14 can be extended forwardly from the side portion 18 b by the display arm 16, for positioning in front of one eye 9 of the user 10, such as the left eye, as shown”); and 
a third camera coupled to the horizontal member at a position above a right eye of the user (see Pombo, paragraph [0019]: “The head band member 18 can have a pair of ear capture structure notches … One pair of notches 26, for example shown on the bottom, can be associated with engaging the ears 8 with the active display device 14 being in front of the left eye, and the other or opposite side of notches 26, for example shown on the top, is associated with engaging the ears 8 with the active display device 14 being in front of the right eye when flipped to be on the bottom”).
The motivations for combining the references have been discussed in claim 10 above.
Regarding claim 14, the combination teachings of Pombo, MacKenzie, and  Pomerantz as discussed above also disclose the system as recited in claim 10, further comprising: 
a second boom arm having a first end and a second end, the first end of the second boom arm coupled to the second earpiece and wherein the boom arm extends outward from the second earpiece past the face plane of the user (see MacKenzie, FIG. 3 and paragraph [0033]: “Cameras 540 are positioned on mounting rods 520. In a preferred embodiment, the camera system 500 has two mounting rods 520 and each mounting rod has two cameras 540 and the cameras 540 are machine vision micro-cameras. The cameras 540 record grayscale images of the actor's face, which are then used to track the movement of the face”); and 
a second camera coupled in proximity to the second end of the second boom arm, the second camera facing inward toward the face of the user (see MacKenzie, FIG. 3 and paragraph [0033]: “The cameras 540 record grayscale images of the actor's face, which are then used to track the movement of the face”); and 
wherein the first camera is configured to capture first image data associated with the left side of the face of the user and the second camera is configured to capture second image data associated with the right side of the face of the user (see MacKenzie, FIG. 3 and paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”).
The motivations for combining the references have been discussed in claim 10 above.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo, MacKenzie, and Pomerantz as applied to claim 10, and further in view of McMurrough.
Regarding claim 11, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above disclose all the claimed limitations with the exceptions of the system as recited in claim 10, wherein the first adjustable mount include a first joint and a second joint, the first joint movablySerial No.: 16/949,722-5->& yAtty Docket No.: S384-0003USLee& Hayes Atty/Agent: Andrew L. Eisenbergindependently from the second joint.
McMurrough from the same or similar fields of endeavor discloses the system as recited in claim 10, wherein the first adjustable mount include a first joint and a second joint, the first joint movablySerial No.: 16/949,722-5->& yAtty Docket No.: S384-0003USLee& Hayes Atty/Agent: Andrew L. Eisenbergindependently from the second joint (see McMurrough, paragraph [0038]: “In FIGS. 8A-8D, enlarged views of a camera and universally pivoting ball joint according to an embodiment of the invention are shown. Camera 800 is attached to mounting rod 810 via a universally pivoting ball joint 820. The universally pivoting ball joint 820 comprises a ball 930 that fits inside a socket 940, which allows the camera to be oriented in a wide range of directions. The ball 930 of the ball joint 820 is connected via a stem 950 to the housing of the camera 800, while the socket 940 is connected to the mounting rod 810”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McMurrough with the teachings as in Pombo, MacKenzie, and Pomerantz. The motivation for doing so would ensure the system to have the ability to use the apparatus disclosed in McMurrough to illuminate user’s face region with an infrared light to provide consistent image data thus coupling the emitter with the horizontal member in order to capture image data associated with user to determine an emotion or a user response.
Regarding claim 12, the combination teachings of Pombo, MacKenzie, Pomerantz, and McMurrough as discussed above also disclose the system as recited in claim 10, wherein the first camera comprises a red-green-blue camera and an infrared camera (see McMurrough, FIG. 1 and paragraph [0012]: “the eye tracking camera may include an infrared pass filter” and paragraph [0013]: “the scene camera may be an RGB-D camera”).
The motivations for combining the references have been discussed in claim 11 above.
Regarding claim 15, the combination teachings of Pombo, MacKenzie, Pomerantz, and McMurrough as discussed above also disclose the system as recited in claim 10, further comprising an infrared emitter coupled proximate to the second end of the first boom arm and configured to emit infrared light at the face of the user (see McMurrough, FIG. 1 and paragraph [0036]: “The user's eye is illuminated with a single infrared LED 106 to provide consistent image data in various ambient lighting conditions”).
The motivations for combining the references have been discussed in claim 11 above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pombo, MacKenzie, and Pomerantz as applied to claim 10, and further in view of Denison.
Regarding claim 16, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above also disclose the system as recited in claim 10, further comprising:
cause the first camera to capture second image data associated with the eyebrow region of the face of the user, a cheek region of the face of the user, and an eye region of the face of the user (see MacKenzie, paragraph [0032]: “Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”); 
cause the first image data to be presented on a display remote from the system via the one or more communication interfaces (see Pombo, FIG. 1A and paragraph [0016]: “A display arm 16 having an active display viewing device 14 can be rotatably or movably coupled to an outer side of one side portion 18 b about a rotatable joint 22 along a lateral, horizontal or side axis 22 a, and can provide adjustment for viewing position”); 
determine at least one alignment issue based at least in part on the first image data (see MacKenzie, paragraph [0010]: “a head-mounted camera that is unobtrusive to the actor, but is capable of imaging a substantial portion of the face, and is easily repositioned”); 
cause the adjustment instructions to be presented on the remote display from the system via the one or more communication interfaces, the adjustment instructions to assist the user in aligning the first image capture device with respect to the face of the user (see MacKenzie, paragraph [0011]: “the mounting bracket includes a helmet that is positioned on the actor's head and mounting rods on either side of the helmet that project toward the front of the actor that may be flexibly repositioned. Cameras positioned on the mounting rods capture images of the actor's face”).
The motivations for combining the references have been discussed in claim 10 above.
Regarding claim 16, the combination teachings of Pombo, MacKenzie, and Pomerantz as discussed above disclose all the claimed limitations with the exceptions of the system as recited in claim 10, further comprising: one or more communication interfaces; one or more processors; and computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors.
Denison from the same or similar fields of endeavor discloses the system as recited in claim 10, further comprising: 
one or more communication interfaces (see Denison, paragraph [0154]: “wired, wireless and/or optical communication”); 
one or more processors (see Denison, paragraph [0154]: “includes one or more processors”); and 
computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors (see Denison, paragraph [0155]: “includes one or more applications 1222 that are typically stored in memory 1212 and are executable by any combination of processors 1210”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Denison with the teachings as in Pombo, MacKenzie, and Pomerantz. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Denison to include network devices coupling with application via communication interface such as wired, wireless and/or optical connections and to couple processors to execute the application stored in memory thus including one or more communication interfaces; storing computer-executable instruction in computer-readable storage media and executing computer-executable instruction wot one or more processors in order to facilitate communication between one or more networks in a headset device and to execute instructions on the processors.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo in view of MacKenzie.
Regarding claim 17, Pombo discloses a head wearable system comprising: 
a first earpiece and a second earpiece (see Pombo, FIG. 1C and paragraph [0019]: “The head band member 18 can have a pair of ear capture structure notches 26 on both the narrow symmetrical upper or top, and lower or bottom surfaces or edges, near the ends 30 so that the two side portions 18 a and 18 b collectively have two pairs of laterally spaced apart outwardly facing edge notches 26 located on the edges of adjacent side portions 18 a and 18 b, one pair facing upwardly and one pair facing in the opposing direction downwardly”); and
a head-strap coupled between the first earpiece and the second earpiece, the head-strap configured to extend around a head of a user (see Pombo, FIG. 1C and paragraph [0019]: “The top and bottom edges or surfaces of the head band member 18 are identical and symmetrical so that the eyewear display 12 can be selectively positioned sequentially or periodically ambidextrously in a reversible or mirror image manner”). 
Regarding claim 17, Pombo discloses all the claimed limitations with the exception of a first boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece past a face plane of the user; a second boom arm having a first end and a second end, the first end of the second boom arm coupled to the second earpiece and wherein the boom arm extends outward from the second earpiece past the face plane of the user; a first adjustable mount coupled in proximity to the second end of the first boom arm, the first adjustable mount to tilt and swivel with respect to the first boom arm; a second adjustable mount coupled in proximity to the second end of the second boom arm, the second adjustable mount to tilt and swivel with respect to the second boom arm; a first image capture device coupled to the first adjustable mount, the first image capture device facing inward toward the face of the user; a second image capture device coupled to the second adjustable mount, the second image capture device facing inward toward the face of the user, wherein the first image capture device is configured to capture first image data associated with the left side of the face of the user and the second image capture device camera is configured to capture second image data associated with the right side of the face of the user; a horizonal member coupled to the head-strap, the horizontal member positioned above a forehead region of the face of the user; a third image capture device coupled to the horizontal member at a position above a left eye of the user; and a fourth image capture device coupled to the horizontal member at a position above a right eye of the user.
MacKenzie from the same or similar fields of endeavor discloses a first boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece past a face plane of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); 
a second boom arm having a first end and a second end, the first end of the second boom arm coupled to the second earpiece and wherein the boom arm extends outward from the second earpiece past the face plane of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); 
a first adjustable mount coupled in proximity to the second end of the first boom arm, the first adjustable mount to tilt and swivel with respect to the first boom arm (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”); 
a second adjustable mount coupled in proximity to the second end of the second boom arm, the second adjustable mount to tilt and swivel with respect to the second boom arm (see MacKenzie, FIG. 3 and paragraph [0031]: “Adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340, respectively”); 
a first image capture device coupled to the first adjustable mount, the first image capture device facing inward toward the face of the user (see MacKenzie, paragraph [0032]: “Inner circular portion 460 is rotatable with respect to the outer circular portion 470, allowing one degree of freedom of movement for the mounting rod, such that its orientation may be adjusted to position the cameras (not shown) higher or lower in front of the actor's face”); 
a second image capture device coupled to the second adjustable mount, the second image capture device facing inward toward the face of the user (see MacKenzie, FIG. 3 and paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350”), wherein the first image capture device is configured to capture first image data associated with the left side of the face of the user and the second image capture device camera is configured to capture second image data associated with the right side of the face of the user (see MacKenzie, FIG. 3 and paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”);
a horizonal member coupled to the head-strap, the horizontal member positioned above a forehead region of the face of the user (see MacKenzie, paragraph [0018]: “helmet is adapted to be positioned on the head of an actor, with two mounting rods attached to either side of the helmet. The mounting rods are connected to the helmet by a universal joint and a plurality of cameras are positioned on the mounting rods”);
a third image capture device coupled to the horizontal member at a position above a left eye of the user (see MacKenzie, paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350… Adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340, respectively”); and
a fourth image capture device coupled to the horizontal member at a position above a right eye of the user (see MacKenzie, paragraph [0031]: “Mounted on the mounting rods 320 are cameras 340. The cameras 340 are secured to the mounting rods 320 with universally pivoting ball joints 350… Adjustment screws 360 and 370 are provided to adjust the orientation of the mounting rod 320 and cameras 340, respectively”).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in MacKenzie with the teachings as in Pombo. The motivation for doing so would ensure the system to have the ability to use the system disclosed in MacKenzie to secure cameras to mounting rods with universally pivoting ball joints; to adjust the orientation of the mounting rods and cameras to a position that is in front of a person’s face thus including a first boom arm having a first end and a second end the first end of the first boom arm coupling to an earpiece wherein the boom arm extends outward from the first earpiece past a face plane of the user; coupling a first adjustable mount in proximity to the second end of the first boom arm wherein the first adjustable mount to tilt and swivel with respect to the first boom arm and coupling a first image capture device coupled to the first adjustable mount wherein the first image capture device facing inward toward the face of the user in order to allow the user to adjust the position of the inward-facing image capture device with respect to the face (e.g., eyes, cheeks, and forehead) of the user.
Regarding claim 18, the combination teachings of Pombo and MacKenzie, as discussed above also disclose the head wearable system as recited in claim 17, further comprising: 
a microphone coupled proximate to the second end of the first boom arm (see Pombo, paragraph [0005]: “At least one speaker can be positioned in at least one side portion of the head band member for providing audio. An electronic port can be on at least one side portion of the head band member for providing electrical connection or communication to desired devices”); and 
a speaker coupled to the first earpiece and arranged to output audio into an ear canal of the user (see Pombo, paragraph [0017]: “Referring to FIGS. 3 and 4A-4E, speakers 28 can be positioned in the forward end 30 of one or both side portions 18 a and 18 b, in front of the ears 8 for providing the user with sound or audio”).
The motivations for combining the references have been discussed in claim 17 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pombo and MacKenzie, as applied to claim 17, and further in view of Denison.
Regarding claim 19, the combination teachings of Pombo and MacKenzie,  as discussed above also disclose the system as recited in claim 10, further comprising:
a speaker coupled to the first earpiece and arranged to output audio into an ear canal of the user (see Pombo, paragraph [0017]: “Referring to FIGS. 3 and 4A-4E, speakers 28 can be positioned in the forward end 30 of one or both side portions 18 a and 18 b, in front of the ears 8 for providing the user with sound or audio”).
Regarding claim 19, the combination teachings of Pombo and MacKenzie, as discussed above disclose all the claimed limitations with the exceptions of the head wearable system as recited in claim 17, further comprising: a third boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece below the first boom arm; and a microphone coupled proximate to the second end of the third boom arm.
Denison from the same or similar fields of endeavor discloses the head wearable system as recited in claim 17, further comprising: 
a third boom arm having a first end and a second end, the first end of the first boom arm coupled to the first earpiece and wherein the boom arm extends outward from the first earpiece below the first boom arm (see Denison, paragraph [0119]: “Referring to second image 3000B the earpiece 3035 is coupled to the body 3040 via first arm 3020 which provides in conjunction with the body 3040 the structure that rests upon the user's upper portion of the ear thereby supporting the wireless user assembly when worn by the user”); 
a microphone coupled proximate to the second end of the third boom arm (see Denison, paragraph [0120]: “a microphone may be included in the wireless assembly, allowing it to concurrently act as both portable EEG device and wireless hands free headset for use with a PED or FED. The microphone could be positioned in numerous locations, such as behind the ear attached to body 3040 at position 3062 or inside the body 3040 sitting below the user's ear, with the microphone facing forward and receiving sound through a slit (or series of slits) at position 3061”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Denison with the teachings as in Pombo and MacKenzie. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Denison to include network devices coupling with application via communication interface such as wired, wireless and/or optical connections and to couple processors to execute the application stored in memory thus including one or more communication interfaces; storing computer-executable instruction in computer-readable storage media and executing computer-executable instruction wot one or more processors in order to facilitate communication between one or more networks in a headset device and to execute instructions on the processors.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pombo, MacKenzie, and Denison as applied to claim 19, and further in view of McMurrough.
Regarding claim 20, the combination teachings of Pombo, MacKenzie, and Denison as discussed above also disclose the head wearable system as recited in claim 17, further comprising: 
one or more communication interfaces (see Denison, paragraph [0154]: “wired, wireless and/or optical communication”); 
one or more processors (see Denison, paragraph [0154]: “includes one or more processors”); and 
computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors (see Denison, paragraph [0155]: “includes one or more applications 1222 that are typically stored in memory 1212 and are executable by any combination of processors 1210”) to: 
cause the first capture image device to capture first image data associated with a left eyebrow region of the face of the user, a left cheek region of the face of the user, and a left eye region of the face of the user (see MacKenzie, FIG. 3 and paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”); 
cause the second capture image device to capture second image data associated with a right eyebrow region of the face of the user, a right cheek region of the face of the user, and a right eye region of the face of the user (see MacKenzie, FIG. 3 and paragraph [0034]: “The placement of the four cameras around the face allow for stereo reconstruction from both sides of the face because each side of the face is imaged from two different angles”); 
determine based at least in part on the first image data, the second image data, and the third image data an area of focus of the user (see Pombo, paragraph [0017]: “The active display device 14 can have a viewing port, part, window or screen 14 a, which the user can view images from”); and 
send, via the one or more communication interfaces, the area of focus to a remote system (see Pombo, paragraph [0017]: “The port 32 can allow devices such as a computer, phone, video player, etc. to be connected to the eyewear display 12 to provide images, video and audio to the user, or to allow the user or eyewear display 12 to communicate with the devices”).
The motivations for combining the references have been discussed in claim 17 above.
Regarding claim 20, the combination teachings of Pombo, MacKenzie, and Denison as discussed above disclose all the claimed limitations with the exceptions of causing the third capture image device and the fourth image capture device to capture third image data associated with a field of view of the user.
McMurrough from the same or similar fields of endeavor discloses causing the third capture image device and the fourth image capture device to capture third image data associated with a field of view of the user (see McMurrough, paragraph [0072]: “the eye tracking camera may be a USB camera mounted on a headset. At step 604, the method includes the step of obtaining a three-dimensional image and a two-dimensional image of the user's field of view”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McMurrough with the teachings as in Pombo, MacKenzie, and Denison. The motivation for doing so would ensure the system to have the ability to use the eye tracking camera mounted on a headset in McMurrough to capture a three-dimensional image and a two-dimensional image of the user's field of view thus capturing image data associated with a field of view of the user in order to determine a portion of the object or location of the gaze of the user during gaze detection and eye tracking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484